                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


KIM HERNANDEZ, DANIEL                            §
VASQUEZ,                                         §
                                                 §                SA-19-CV-00433-JKP
                  Plaintiffs,                    §
                                                 §
vs.                                              §
                                                 §
GRYPHON HOLDCO, LLC,                             §
                                                 §
                  Defendant.                     §

                                            ORDER

       Before the Court in the above-styled cause of action is the Motion for Admission Pro Hac

Vice, filed by Peter N. Hall [#38]. Mr. Hall’s application reflects that he is a member in good

standing with the Bar of the State of Georgia and admitted to practice in the Northern District of

Georgia, the Georgia Court of Appeals, the Georgia Supreme Court, and the United States

Supreme Court. According to the motion, this is Mr. Hall’s third application to appear pro hac

vice in the Western District of Texas.

       It is this Court’s policy to require all counsel to apply for admission to the Western

District’s federal bar and to follow through with the application as a condition of appearance pro

hac vice in any case. This Court has, however, made an exception for out-of-district counsel if

their practice in the Western District is limited to one or two cases. Any additional requests by

out-of-district counsel require counsel to apply for admission to the Western District of Texas.

       Therefore, after due consideration, the Court is of the opinion the motion should be

conditionally granted such that Mr. Hall may appear in this case pro hac vice provided he apply

for admission and be licensed in the Western District of Texas within 180 days from the date of




                                                1
this order. Should Mr. Hall not wish to be admitted to this District, he may file a motion to

withdraw as counsel in this case.

       Accordingly, IT IS HEREBY ORDERED that the Motion for Admission Pro Hac Vice

[#38] is CONDITIONALLY GRANTED such that Peter N. Hall may appear before this Court

pro hac vice provided he apply for admission to the Western District of Texas and be admitted to

practice in the Western District of Texas within 180 days from the date of this order. Should Mr.

Hall fail to comply with this Court’s order, he will no longer be permitted to represent the

defendant in this case. The Court further ORDERS counsel to become familiar with the Local

Court Rules of the United States District Court for the Western District of Texas, a copy of

which may be obtained from the United States District Clerk for the Western District of Texas.

       IT IS FURTHER ORDERED that Peter N. Hall immediately tender the amount of

$100.00, payable to Clerk, U.S. District Court, in compliance with Western District of Texas

Local Rule AT-1(f)(2) if he has not already done so.

       IT IS FURTHER ORDERED that Peter N. Hall, pursuant to Section 6 of the

Administrative Policies and Procedures for Electronic Filing in Civil and Criminal Cases in the

Western District of Texas, must register as a filing user within ten (10) days of this Order, if he

has not already done so. Mr. Hall’s pro hac vice status shall not take effect until he has complied

with all of the requirements contained in this Order.

       IT IS SO ORDERED.

       SIGNED this 6th day of November, 2019.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE


                                                 2
